DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/03/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims: (1) the 35 U.S.C. 112(b) rejection of claims 2, 14, 15, and 29 has been withdrawn; and (2) the 35 U.S.C. 103 rejection of claim 9 over Chen and Giuseppin has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-29
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			9
Amended claims: 				1, 2, 7, and 14
New claims: 					None
Claims currently under consideration:	1-8 and 10-29
Currently rejected claims:			1-8 and 10-29
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,104,674) in view of Giuseppin (US 2010/0040591).
Regarding claim 1, Chen teaches a method for the manufacture of an edible protein-based fibrous structure, comprising contacting an aqueous solution of a protein with a carboxymethyl cellulose (column 24, lines 3-8) having an Mw of at least 100,000 Dalton (column 23, lines 21-33) to yield a fiber-forming solution, which fiber-forming solution has a total dry matter (TDM) content of at least about 15% (column 24, lines 35-36), and wherein contacting and mixing is performed at a pH of 3, thereby inducing the formation of a protein-based edible fibrous structure (column 63, lines 50-58).  Chen also teaches the aqueous protein solution to comprise vegetable protein such as peanut and pea protein (column 7, lines 35-47) that are non-denatured with an isoelectric point in the range of about 4-10 (column 8, lines 34-37) and the fiber-forming solution to comprise up to 4.0 wt% NaCl (Fig. 29).  Chen does not teach the aqueous solution to comprise potato protein or for the fiber forming solution to have a conductivity of less than 10 mS/cm.
However, Giuseppin teaches an aqueous solution (corresponding to effluent) ([0037]) comprising a non-denatured (corresponding to native) potato protein ([0001]) with an isoelectric point of about 4.8 ([0045]), low to moderate amounts of salt, and a conductivity below 10 mS/cm ([0126], Table on page 7) and that the potato protein can be used in food ([0044]).  It is noted that conductivity is a variable that can be modified, among others, by adjusting salt content, with conductivity both increasing/decreasing as salt content is increased/decreased (Giuseppin [0126]).  As such, without showing unexpected results, the claimed conductivity cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the salt content in the method of Chen to obtain the desired conductivity as taught by Giuseppin (In re Boesch, 617 F.2d. 272, 205 USPQ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.05, II.).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Chen to include the non-denatured potato protein taught by Giuseppin.  Since Chen exemplifies a limited number of vegetable proteins and teaches the vegetable protein to have an isoelectric point within the range of 4-10, a skilled practitioner would have been motivated to consult Giuseppin as an additional resource in order to determine a suitable non-denatured vegetable protein with an isoelectric value within the range taught by Chen that could be used in food.   In consulting Giuseppin, the practitioner would find potato protein isolates having a conductivity of less than 10 mS/cm with a moderate salt content and that conductivity increases as the salt concentration increases.  Since Giuseppin teaches that the potato protein would satisfy the criteria disclosed in Chen, the incorporation of the potato protein of Giuseppin into the method of Chen would be obvious.
Regarding claim 2, Chen teaches the invention as disclosed above in claim 1, including the method comprising the steps of (1) providing a fiber-forming solution comprising non-denatured protein and CMC (column 24, lines 3-8) having an Mw of at least 100,000 Dalton (column 23, lines 21-33), and wherein the fiber-forming solution has a TDM content of at least about 15% (column 24, lines 35-36); and (2) acidifying the fiber-
Regarding claim 3, Chen teaches the invention as disclosed above in claim 1, including the method comprising the steps of (1) contacting an aqueous solution of a non-denatured vegetable protein with a CMC (column 24, lines 3-8) having an Mw of at least 100,000 Dalton (column 23, lines 21-33) to prepare a fiber-forming solution having a TDM content of at least about 15% (column 24, lines 35-36); and wherein the contacting is performed while mixing, thereby inducing the formation of a protein-based edible fibrous structure (column 24, lines 3-8).  Chen did not teach the non-denatured vegetable protein to be a potato protein; however, the disclosure of the potato protein taught by Giuseppin modified the method of Chen as described above, including the aqueous protein solution having a pH of 4.8 ([0037]).
Regarding claim 4, Chen teaches the invention as disclosed above in claim 1.  Chen did not teach the non-denatured vegetable protein to be a potato protein; however, the disclosure by of the potato protein taught by Giuseppin modified the method of Chen as described above.  Giuseppin also disclosed the potato protein comprised a low molecular weight potato protein isolate with a molecular weight of more than 4 kDa and a glycoalkaloid concentration of less than 150 ppm ([0045]), which overlaps the claimed molecular weight and glycoalkaloid concentration ranges.
Regarding claim 5, Chen teaches the invention as disclosed above in claim 1.  Chen did not teach the non-denatured vegetable protein to be a potato protein; however, the 
Regarding claim 6,  Chen teaches the invention as disclosed above in claim 1, including the MC having an Mw of at least 100,000 Dalton (column 23, lines 32-33), which overlaps the claimed range.
Regarding claim 7, Chen teaches the invention as disclosed above in claim 6, including the fiber-forming solution comprising non-denatured protein and CMC in a relative weight ratio between 2:1 and 15:1 (column 24, lines 62-64).
Regarding claim 8, Chen teaches the invention as disclosed above in claim 1, including the solution having a TDM content of at least about 15% (column 24, lines 35-36).  Chen does not teach the solution to have a TDM content of 1-10%; however, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980)  “Differences in concentration” will not support patentability, and the claimed TDM is effectively a concentration limitation, so it falls within the scope of 
Regarding claim 10, Chen teaches the invention as disclosed above in claim 1, including mixing is performed in the presence of up to 4.0 wt% NaCl (Fig. 29), which overlaps the claimed range.      
Regarding claim 11, Chen teaches the invention as disclosed above in claim 1, including the fiber-forming solution comprising further ingredients (column 24, lines 22-25).
Regarding claim 12, Chen teaches a fiber-forming solution comprising a vegetable protein such as peanut and pea protein (column 7, lines 35-47) that is non-denatured with an isoelectric point in the range of about 4-10 (column 8, lines 34-37) and carboxymethyl cellulose (column 24, lines 3-8) having an Mw of at least 100,000 Dalton (column 23, lines 21-33), a pH of 3 (column 63, lines 56-57), and a total dry matter (TDM) content of at least about 15% (column 24, lines 35-36).  Chen does not teach the fiber-forming solution to comprise potato protein.
However, Giuseppin teaches an aqueous solution (corresponding to effluent) ([0037]) comprising a non-denatured (corresponding to native) potato protein ([0001]) with an isoelectric point of about 4.8 ([0045]).  Giuseppin also teaches that the potato protein can be used in food ([0044]).
It would have been obvious for a person of ordinary skill in the art to have modified the fiber-forming solution of Chen to include the non-denatured potato protein taught by Giuseppin.  Since Chen exemplifies a limited number of vegetable proteins and teaches the vegetable protein to have an isoelectric point within the range of 4-10, a skilled 
Regarding claim 13, Chen teaches an edible protein-based fibrous structure obtained by a method according to claim 1, comprising contacting an aqueous solution of a protein with a carboxymethyl cellulose (column 24, lines 3-8) having an Mw of at least 100,000 Dalton (column 23, lines 21-33) to yield a fiber-forming solution, which fiber-forming solution has a total dry matter (TDM) content of at least about 15% (column 24, lines 35-36), and wherein contacting and mixing is performed at a pH of 3, thereby inducing the formation of a protein-based edible fibrous structure (column 63, lines 50-58).  Chen also teaches the aqueous protein solution to comprise vegetable protein such as peanut and pea protein (column 7, lines 35-47) that are non-denatured with an isoelectric point in the range of about 4-10 (column 8, lines 34-37).  Chen does not teach the aqueous solution to comprise potato protein.
However, Giuseppin teaches an aqueous solution (corresponding to effluent) ([0037]) comprising a non-denatured (corresponding to native) potato protein ([0001]) with an isoelectric point of about 4.8 ([0045]).  Giuseppin also teaches that the potato protein can be used in food ([0044]).
It would have been obvious for a person of ordinary skill in the art to have modified the edible protein-based fibrous structure of Chen to include the non-denatured potato protein taught by Giuseppin.  Since Chen exemplifies a limited number of vegetable proteins and 
Regarding claim 14, Chen teaches a food item (corresponding to carboxymethyl cellulose-based meat, poultry, fish, shellfish, and other seafood products) (column 62, lines 29-35) comprising an edible protein-based fibrous structure according to claim 13 that was obtained by contacting an aqueous solution of a protein with a carboxymethyl cellulose (column 24, lines 3-8) having an Mw of at least 100,000 Dalton (column 23, lines 21-33) to yield a fiber-forming solution, which fiber-forming solution has a total dry matter (TDM) content of at least about 15% (column 24, lines 35-36), and wherein contacting and mixing is performed at a pH of 3, thereby inducing the formation of a protein-based edible fibrous structure (column 63, lines 50-58).  Chen also teaches the aqueous protein solution to comprise vegetable protein such as peanut and pea protein (column 7, lines 35-47) that are non-denatured with an isoelectric point in the range of about 4-10 (column 8, lines 34-37).  Chen does not teach the aqueous solution to comprise potato protein.
However, Giuseppin teaches an aqueous solution (corresponding to effluent) ([0037]) comprising a non-denatured (corresponding to native) potato protein ([0001]) with an 
It would have been obvious for a person of ordinary skill in the art to have modified the food item of Chen to include the non-denatured potato protein taught by Giuseppin.  Since Chen exemplifies a limited number of vegetable proteins and teaches the vegetable protein to have an isoelectric point within the range of 4-10, a skilled practitioner would have been motivated to consult Giuseppin as an additional resource in order to determine a suitable non-denatured vegetable protein with an isoelectric value within the range taught by Chen that could be used in food. Since Giuseppin teaches that the potato protein would satisfy the criteria disclosed in Chen, the incorporation of the potato protein of Giuseppin into the method of Chen would be obvious.
Regarding claim 15, Chen teaches the invention as disclosed above in claim 14, including the food item is a meat substitute (column 62, lines 29-35).
Regarding claim 16, Chen teaches a method of manufacturing a food item (corresponding to carboxymethyl cellulose based meat, poultry, fish, shellfish, and other seafood products), set method comprising adding a fiber-forming solution (column 62, lines 29-35) obtained by the method of claim 1, comprising contacting an aqueous solution of a protein with a carboxymethyl cellulose (column 24, lines 3-8) having an Mw of at least 100,000 Dalton (column 23, lines 21-33) to yield a fiber-forming solution, which fiber-forming solution has a total dry matter (TDM) content of at least about 15% (column 24, lines 35-36), and wherein contacting and mixing is performed in the pH range of 3, thereby inducing the formation of a protein-based edible fibrous structure (column 63, lines 50-58).  Chen also teaches the aqueous protein solution to comprise 
However, Giuseppin teaches an aqueous solution (corresponding to effluent) ([0037]) comprising a non-denatured (corresponding to native) potato protein ([0001]) with an isoelectric point of about 4.8 ([0045]).  Giuseppin also teaches that the potato protein can be used in food ([0044]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Chen to include the non-denatured potato protein taught by Giuseppin.  Since Chen exemplifies a limited number of vegetable proteins and teaches the vegetable protein to have an isoelectric point within the range of 4-10, a skilled practitioner would have been motivated to consult Giuseppin as an additional resource in order to determine a suitable non-denatured vegetable protein with an isoelectric value within the range taught by Chen that could be used in food. Since Giuseppin teaches that the potato protein would satisfy the criteria disclosed in Chen, the incorporation of the potato protein of Giuseppin into the method of Chen would be obvious.
Regarding claim 17, Chen teaches the invention as disclosed above in claim 16, including the food item (column 62, lines 29-35) is a vegetarian food item (column 61, line 49 – column 62, line 11) as it does not contain animal meat.
Regarding claim 18, Chen teaches the invention as disclosed above in claim 4.  Chen did not teach the non-denatured vegetable protein to be a potato protein; however, the disclosure of the potato protein taught by Giuseppin modified the method of Chen as 
Regarding claim 19, Chen teaches the invention as disclosed above in claim 4.  Chen did not teach the non-denatured vegetable protein to be a potato protein; however, the disclosure of the potato protein taught by Giuseppin modified the method of Chen as described above, including the potato protein isolate having an isoelectric point above 5.8 ([0047]).
Regarding claim 20, Chen teaches the invention as disclosed in claim 6, including the CMC has an Mw of at least 100,000 Dalton (column 23, lines 21-22), which overlaps the claimed range.
Regarding claim 21, Chen teaches the invention as disclosed in claim 6, including the CMC has an Mw of at least 100,000 Dalton (column 23, lines 21-22), which overlaps the claimed range.
Regarding claim 22, Chen teaches the invention as disclosed in claim 6, including the CMC has an Mw of at least 100,000 Dalton (column 23, lines 21-22), which overlaps the claimed range.
Regarding claim 23, Chen teaches the invention as disclosed above in claim 7, including the fiber-forming solution comprising non-denatured protein and CMC in the relative weight ratio of 1:2 to 20:1 (column 6, lines 1-3), which overlaps the claimed weight ratio range.
Regarding claim 24, Chen teaches the invention as disclosed above in claim 9, including the fiber-forming solution comprising up to 4.0 wt% NaCl (Fig. 29).  Chen does not teach the conductivity of the solution to be less than 8 mS/cm.  However, conductivity is a In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.05, II.). 
Regarding claim 25, Chen teaches the invention as disclosed above in claim 9, Chen teaches the invention as disclosed above in claim 1, including the fiber-forming solution comprising up to 4.0 wt% NaCl (Fig. 29).  Chen does not teach the conductivity of the solution to be less than 4.8 mS/cm.  However, conductivity is a variable that can be modified, among others, by adjusting salt content, with conductivity both increasing/decreasing as salt content is increased/decreased (Giuseppin [0126]).  As such, without showing unexpected results, the claimed conductivity cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the salt content in the method of Chen to obtain the desired conductivity as taught by Giuseppin (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  “[W]here the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.05, II.).
Regarding claim 26, Chen teaches the invention as disclosed above in claim 10, including mixing is performed in the presence of up to 4.0 wt% NaCl (Fig. 29), which overlaps the claimed range.
Regarding claim 27, Chen teaches the invention as disclosed above in claim 10, including mixing is performed in the presence of up to 4.0 wt% NaCl (Fig. 29), which overlaps the claimed range.
Regarding claim 28, Chen teaches the invention as disclosed above in claim 11, including the fiber-forming solution comprises starches (column 24, lines 26-28).
Regarding claim 29, Chen teaches the invention as disclosed above in claim 14, including the food item (column 62, lines 29-35) is a vegetarian food item (column 61, line 49 – column 62, line 11) as it does not contain animal meat.

Response to Arguments
Claim Rejection – 35 U.S.C. §112(b) of claims 2, 14, 15, and 29: Applicant amended the claims to fully address the rejection and therefore, the rejection is withdrawn.
Claim Rejection – 35 U.S.C. §103 of claims 1-29 over Chen and Giuseppin: 
Applicant amended claim 1 to add the subject matter of claim 9 specifying the fiber forming solution has a conductivity of less than 10 mS/cm.  Applicant argued that the claimed conductivity is critical to formation of the protein-based fibrous structure as was recognized by the inventors.  Applicant also stated that the inventors show in Fig. 3 of the specification, the effect of NaCl concentration on fiber formation, wherein at 0.8% NaCl, there was little fiber formation but at 0.5% NaCl concentration, there was more than 50% yield of fibers.  Applicant showed a plot relating NaCl concentration to conductivity.  Applicant then argued that there is no indication in Chen that the conductivity of the fiber-forming solution influences the formation of the polysaccharide/protein complex and that a practitioner would have no reason to optimize the salt content in the method of Chen besides for the purpose of modulating the viscosity of the solution (Applicant’s Remarks, page 7, paragraph 3- page 9, paragraph 1).  Applicant then argued that Giuseppin does not make up for the deficiencies of Chen since Giuseppin merely provides general teaching of how the salt content of the various potato protein isolates was determined (Applicant’s Remarks, page 9, paragraph 2).  Applicant concluded that, due to the criticality of the range of conductivity of the fiber forming solution, the claims are unobvious over Chen in combination with Giuseppin (Applicant’s Remarks, page 9, paragraph 3).
However, Examiner points out that Giuseppin teaches the conductivity of the potato proteins to be less than 10 mS/cm due to their low or moderate salt concentration and that a lower salt content provide a lower the conductivity.  According to the graph provided by the Applicant on page 9 of Applicant’s Remarks, a conductivity of less than 10 mS/cm equates to a NaCl concentration of less than about 0.55%, meaning that the potato 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791